Sherwood, J.
(Dissenting.) This is a proceeding on the equity side of the court to determine the rights of the holder of two drafts upon which payment has been refused by the drawee. The petitioner George Grammel, on the fifteenth of May, 1883, purchased of Eugene Angelí, a banker, two drafts amounting to the sum of $171.53, on the Chase National Bank, of New York, which had to his credit a larger amount than the drafts called for. On the seventeenth of May, Angelí became insolvent and made a general assignment for the benefit of his creditors to A. N. Hart, of Lansing, who at once took possession of the assets, and on the same day notified the New York bank to honor no drafts thereafter presented, drawn by Angelí. These two drafts were presented on the 19 th of May, and payment refused, the New *207York bank following thé instructions of the assignee so to •do. Hart failed to file the statutory bond, and the circuit ■court for Ingham county in chancery, upon bill filed, appointed respondent receiver of the assigned estate of Angelí. Other drafts were drawn upon the New York bank by Angelí before and after petitioner’s, but for what amount, or how many, does not appear. The receiver collected the funds in the New York bank, and refused to pay the amount of the drafts to the petitioner. The prayer of the petition is in substance that the receiver be required to pay the petitioner’s two drafts in full out of the funds received by him from the New York bank. The matter was heard before Judge Gridley, who made an order in accordance with the prayer of the petitioner; and the matter is now béfore us on appeal from that order taken by the receiver. *
The petitioner claims that when he received the drafts on the bank in New York he became the equitable assignee of so much of the funds of Angelí in that bank as was necessary to satisfy the two drafts.
The receiver claims that the petitioner is not the equitable assignee of any portion of the fund, and cannot have any of it except as a creditor under the assignment for the reasons:
1st. That the petitioner could not bring his action at law against the New York bank without acceptance of the drafts.
2nd. That the drafts did not specify any particular fund upon which they were drawn.
It is true, perhaps, that the petitioner did not take such an assignment of the fund as would enable him to prosecute 'the drawee at law for the amount of the drafts. His assign, ment, however, was not a legal but an equitable one, .and his right of action, therefore, is not at law but in equity against the holder of the fund. Neither is it against the drawee upon the facts appearing in the record, but against the receiver who is in possession of the fund. The' equitable action follows the fund so long.as its possessor is the assignee or iegal representative of the drawer, and can make no claim or defense which the assignor could-not, and this is the position of the receiver. His rights are only those of the drawer *208before the general assignment was made. As between him and the payee no other rights have intervened, and he represents no one but the drawer, and now has the fund drawn against in his hands and within reach of the order of this Court. Really, he holds it with no other purpose than to dispose of it as the court may direct.
It is also true that the drafts did not specify any particular fund upon which they were drawn. This was unnecessary as between drawer and payee. It was drawn upon a particular fund as a matter of fact, and that of course was known to both of them without being mentioned in the drafts. The facts were that the payee paid his money with the drawer, and took from him an assignment of so much of the fund he had in the New York bank as the drafts called for; and the drafts were, as between the drawer and payee, no more nor less than a notice to the person in whose hands the fund was of the assignment to the payee, and an order to deliver the amount to him.
The moment the drawer delivered the drafts to the payee, the funds to the amount of the drafts became equitably the payee’s, and until his equitable rights ceased to exist they were capable of enforcement in a court of chancery; and the equitable relation the payee sustained to the fund drawn against was not changed by the general assignment creating the trust the receiver was appointed by the court to administer and under which he seeks to defend. The authorities cited by counsel for petitioner, and others, sustain the view which I think should control the question presented in the record.
It is questionable whether Hart had any authority to act in the premises, he not having given the bond required by the statute, but in the view I take of the ease and the rights of the holder and other parties mentioned in the drafts, the question is of no consequence. The statute referred to (How. Stat. § 8739), requires that the assignee shall give a bond for the faithful performance of the trust, and file the same with the clerk of the circuit court within ten days after the making of the assignment; and further provides that *209“ no such assignment shall be effectual to convey the property of the assignor to the assignee until such bond shall be executed and filed with, and approved by, said clerk.”
I am aware that there are many decisions which hold a different doctrine from that here expressed; but very many of them are cases at law, not necessarily involving the question presented by this record. It is the'equitable rights and equitable remedy of the petitioner which are now before us for review, and to these alone I confine my discussion of the question. I am not able to agree with my brethren, who are for reversal, as to the character of this case any more than I am in the conclusion they have reached. It is said by them “ in no proper sense is this an equitable proceeding.” Certainly, a general assignment for the benefit of creditors creates a trust, and vests the same in the assignee. The subject of trusts is one of original equitable jurisdiction, and the administration thereof involves largely the subject of equitable remedies, and they can be carried out only under the remedial branch of equitable jurisprudence. Indeed, the jurisdiction is exclusive wherever the distinction between laW and equity prevails.
It is not the appointment of the receiver in this case that determines the character of the proceeding and the remedy to be invoked, but the subject-matter and the disposition to be made of it. It is of no. consequence how or by whom the receiver was appointed, whether by a court of law or by a court of equity. It is the duty which the appointment devolves upon him that determines the jurisdiction to which he may appeal to aid him in his work, and through which he may be reached if he fails to do right and redress is sought by an injured party.
In this case, it is the respondent who is a trustee. The petitioner claims that through the action of the drawee the receiver has come into possession of a trust fund, a portion of which belongs to the petitioner, and no one else. What does this claim involve ? The fact that the receiver is a trustee of the fund petitioner seeks to reach, and in which he has an interest, and to which no other person has any claim. The *210petition is a proceeding entirely proper for that purpose, and if there is any other proceeding in any tribunal in this State, except it be an equitable one, to determine the question raised upon the petition, it has not yet been mentioned or come to my knowledge.
Now, what was the true relation of the drawer and holder of the draft when the latter received it? Was it that of debtor and creditor ? I think not. Did the holder when he called upon Angelí at his bank seek to make Angelí his debt- or? I doubt if Grammel entertained sucha thought for a moment. He had money to exchange, not, to loa/n¡ he only wished to exchange his money with Angel!. Angelí had money in New York, and Grammel stood before him with his, and he exchanged his for the money in New York, and as has already been said, the drafts were no more than the written evidence of the transaction, and a notice to the custodian of the fund in New York that so much of it as had been exchanged belonged to Grammel, and to let him have it when he called for it. Grammel could not recall his money, and Angelí could do no more than he had done to place Grammel in possession of the New York funds. Was not the latter equitably entitled to the moneys he had bought and paid for? Were they not his? As between these parties, must it not be said there was an equitable assignment ? Equity and good conscience, it seems to me, require an affirmative answer to these questions.
Now, what was the drawee’s position in this case? What were the relations he sustained to these parties ? The drawee was the Chase National Bank of New York, a bank of issue, exchange and deposit. This is not the case of an ordinary bill of exchange or draft drawn upon an ordinary debtor who would be bound to accept it only in case the whole indebtedness was called for, and who had the right to choose who should be his creditor. When the New York bank received Angell’s money it simply became the custodian of his funds, and when it received them it was upon an express or implied contract that it would deliver the same to such persons at such times and in such sums as Angelí might order. *211Upon the receipt of the money the bank became a depository for Angelí. It was more than his debtor; it became his trustee. Its only business was to keep the fund safely anddeliver it to parties when ordered. It could use no discretion in the premises, and while the general depositor has been very properly held to be the creditor of the receiver of the deposit, ■strictly speaking it could only be so considered, in the case we are discussing, when the depository refused to accept or pay the drafts of Angelí; until then the drawee had no claim upon the drawer. Murray v. Judah 6 Cow. 490.
At the,time Angelí made his assignment the drafts had not been presented. Angelí had not and never did countermand them. They were on the way to the drawee when the assignment was made. Angell’s general assignee forbade payment ■and it was refused.
The question now arises, what could the general assignee lawfully do? If an equitable assignment and transfer to ■{Trammel had been made, it was his duty to recognize it. He was a trustee, and as such was bound by the rules of equity as well as the rules of law, and -in equity he had no control of the fund in the depositary’s hands to the amount of the drafts after they had been presented. And the depositary, after the drafts were presented, could only equitably withhold payment a sufficient length of time to ascertain whether or not the drafts were drawn and delivered to the holder before the •assignment was made. 3 Kent’s Comm. (12th ed.) 88. He however was discharged at law when he delivered over -the fund to the lawful general assignee or receiver, but the latter could not take the fund from the depositary discharged of the' equitable liability to the holder.
Such I understand to be the true relations of the parties to the drafts and to this suit to the fund now in the hands of the receiver, obtained by him from the Chase National Bank to the amount of the drafts. These views do not impair any just rights of creditors of Angelí. By the exchange of moneys Angelí had not lessened his bankrupt estate. In no correct view that can be taken of the case does, such a result follow, for the estate had received Grammel’s money.
*212In the examination I have given to this question I must confess I have failed to discover in any process of reasoning I have yet read or heard how it is that.this general common-law assignment in this case is made to turn this exchange of moneys, executed as far as it was in the power of the parties to do it, into an executory contract never made by the parties, and the effect of which was never contemplated by them, and which is to compel Grammel to allow his money to remain in the hands of the receiver to be distributed among strangers, who never had any claim thereto in fact, and leave him to seek his remedy against a bankrupt and his estate.
Justice to Angell’s creditors, as I have shown, requires no such construction. They only ask for what was legally and equitably Angell’s when the assignment w»as made. And as I have also shown, no one can claim that the money given by Grammel to Angelí and the fund in New York were both his. Reverse the decision of the circuit judge in this case, and we place in the hands of the receiver $174 of the holder’s money, for which he never received the consideration of a farthing, against his earnest protest and without any agreement between him and any other person so to do. If Angelí, when he was solvent, had thus treated Grammel, would it not have been a fraud upon his just rights? And is it less a fraud when done by the receiver ? I think not.
I trust I have not failed to recognize the great learning and ability of the distinguished jurists who have examined and considered the question presented in this case, and especially those with whom it is my privilege to be associated upon the bench, and with whom I have failed to concur, and I hope I have not failed to comprehend the reasons they have given for the conclusions they have reached wherein we differ. Still my conviction of the great injustice of the rule adhered to by them is so strong that I feel it my duty to withhold my assent.
The question whethér or not the payee in a draft or check can maintain suit against the drawee at law after notice or presentation before acceptance, it is unnecessary to decide. That question is now not properly before us in the view I *213take of this case. Some courts, however, have gone to the extent of so holding. Fogarties v. State Bank 12 Rich. 518; Roberts v. Corbin 26 Iowa 315; Chicago M. & F. Ins. Co. v. Stanford 28 Ill. 168; Ambler v. State Bank 12 Rich. 518; Vanbibber v. Louisiana Bank 14 La. Ann. 481.
The question presented in this case, under the facts stated is, did the holder of these drafts obtain an equitable assignment to the amount of the drafts of Angell’s funds in the Chase National Bank? The following are authorities,showing or maintaining elementary principles tending to show that he did: Chitty on Bills (12th Am. ed.) 583, note 2; Story on Bills, § 13; Story on Eq. Jur; 1040 ; Byles on Bills, 18-21; Story on Prom. Notes § 489 and notes; Morse on Banking, 35-37; Daniel’s Neg. Inst. §§ 19, 22, 23, 1637-43; Clarke on Bills, Notes and Checks, 214; Snell’s Equity, 96; 4 Kent’s Comm. (4th ed.) 549, note; 2 Pars. Cont. 60 and note; Row v. Dawson 1 Ves. Sr. 332; Gibson v. Finley 4 Md. Ch. 75; Lawson v. Lawson 1 P. Wms. 441; Field v. Maryor of N. Y. 6 N. Y. 179; Weinstock v. Bellwood 12 Bush 139; Gore Bank v. Royal Canadian Bank 13 Grant Ch. (Canada) 425; Mandeville v. Welch 5 Wheat. 286; Corser v. Craig 1 Wash. C. C. 424; Keene v. Beard 8 C. B. 379 (Byles, J.); Wheatley v. Strobe 12 Cal. 92; In the matter of Brown 2 Story 502; Walker v. Seigel 12 N. B. R. 394; Lester v. Given 3 Bush 357; Chicago M. & F. Ins. Co. v. Stanford 28 Ill. 168; Fourth Nat. Bank v. City Nat. Bank 68 Ill. 398; Union Nat. Bank v. Oceana County Bank 80 Ill. 212; Fogarties v. State Bank 12 Rich. 518; First Nat. Bank v. Coates 3 Fed. Rep. 540; German Savings Institution v. Adae id. 106; Roberts v. Corbin 26 Iowa 315; Munn v. Burch 25 Ill. 35; Jermyn v. Moffitt 75 Penn. St. 399; Robbins v. Bacon 3 Me. 346; 23 Amer. Law Reg., note on pages 189, 190; Vanbibber v. Louisiana Bank 14 La. Ann. 481, 482; National Bank v. Eliot Bank 5 Amer. Law Reg. 711, 717; Kingman v. Perkins 105 Mass. 111; Buckner v. Sayre 18 B. Mon. 745; Macomber v. Doane 2 Allen 541.
When a drawee accepts a draft, under the circumstances of this case, he only gives to the holder or payee written ovi*214dence of liis duty existing before, and the unquestioned right of the holder to enforce it at law, which, without it, the holder could only do in equity. Many of the cases which discuss the subject are cases at law, brought by the holder,, and are not therefore, as already stated, in point. Among them are the following: Bank of Republic v. Millard 10 Wall. 156; Williams v. Everett 14 East 582, 597; Yates v. Bell 3 Barn & Ald. 643; Gibson v. Cooke 20 Pick. 15; Bullard v. Randall 1 Gray 605; First Nat. Bank v. Whitman 94 U. S. 343; Noe v. Christie 51 N. Y. 273; Duncan v. Berlin 60 N. Y. 151; Tyler v. Gould 48 N. Y. 682; Marine Bank v. Fulton Bank 2 Wall. 252; Thompson v. Riggs 5 Wall. 663; Harris v. Clark 3 N. Y. 118; Cowperthwaite v. Sheffield 3 N. Y. 243; Hopkins v. Beebe 26 Penn. St. 85; Poydras v. Delamare 13 La. 100; Risley v. Phenix Bank 83 N. Y. 318; Caldwell v. Merchants’ Bank 26 U. C. (C. P.) 294. It should be borne in mind that it is only the rights of the-parties to these drafts that are involved in this case. The-receiver can claim none that the drawer could not, had no-general assignment been made. Wakeman v. Barrows 41 Mich. 363.
No fraud or laches is claimed in this case; neither have the-rights of third parties intervened, so that the negotiability of the drafts is of no particular consequence in the consideration of the question presented.
It is said, to adopt the rule I contend for in this case would be “ to introduce a new and vicious rule into the law of commercial paper,” because if such drafts as are under discussion operate as an equitable assignment of so much money in the payee’s hands, then they would do so in the order given.. Suppose we admit such to be the fact (which, I think, would not necessarily result), could any inconvenience arise except, in case of an overdraft ? And in such case the same consequences would follow under either rule. Notice of the draft, or presentment thereof, in the order drawn would remove-entirely the mischief suggested. The mails and the telegraph furnish adequate means for that purpose. The effect. *215of ladies by the holder w.ould be followed by the same consequences under either rule.
It is also difficult to see how. the drawee would be placed in any greater peril in the one case than in the other. He would at all times know the amount of the funds of the drawer in his hands and the amount subject to draft. With this knowledge he could not be placed in peril only by his own recklessness or negligence, and against these he is entitled to no protection from the law. .
It-is also said the liability and hazard of the payee, would be increased _by the possibility of becoming liable to the holder of a prior unpaid draft. This could never occur except in the case of an overdraft, and so long as the funds in the hands of the drawee are not overdrawn, it would be of no consequence in what order the drafts were presented. Neither rule contemplates or provides for overdrafts. Overdrafts, unless agreed upon or explained, are without authority and a fraud. True v. Thomas 16 Me. 36; Merchants' Bank v. State Bank 10 Wall. 647; Grant on Banking 89, 90; Boehm v. Sterling 7 Term 430.
It is certainly no good objection that the rule contended for is new, unless it fails to secure and protect the rights of the parties better than the old ; but, as I have read the authorities herein cited, the rule suggested is not new; it has received the attention of courts as long as this class of paper has been used in commercial transactions, and in several of our most enterprising states has received the sanction of their courts.
I do not understand in this State the precise question raised in this case has ever been properly before this Court for adjudication. I have therefore felt greater freedom in expressing my views upon the subject. I do not find anything controlling in Perley v. County of Muskegon 32 Mich. 133. In that case Perley was an ordinary depositor. He had no special fund in the bank belonging to the county. He had mixed the county funds with his own in making his deposits, and all was passed to his private account. The money was all subject to his draft for miscellaneous purposes, in his *216private business, and in several instances his account was overdrawn. There was no express or implied agreement when the money was left in the bank that it was for the purpose of being drawn against for exchange, and in such amounts and in favor of such persons as the owner chose to designate in his drafts. I do not think anything can be properly claimed for the case upon the point we have been considering.
It is also said by the Chief Justice that the reason for the decision adverse to the view I have taken of this case “ is found in the fundamental rules governing this class of paper.” Any rule is fundamental in equity which secures in its application the just and equitable rights of the parties, and the time of its adoption is of little significance. The rule may exist long before its application by the courts. If the rule is essential to the application of a principle it becomes apart of elementary law, and it existed as early as the reason for its application. In this sense it may be more fundamental than one though of longer standing, but which fails in securing and enforcing the equitable rights desired, — and whenever the rule fails in accomplishing this object the reason upon which it is based must be unsound.
It is further claimed that the “ drawee owes no legal duty to the payee until acceptance.” Then his relation to the holder becomes that of debtor, and a legal duty to the holder is created. This view is supported by many of the authorities. Bullard v. Randall 1 Gray 605; Chapman v. White 6 N. Y. 112, and cases cited. Certainly, if the drawee owed no legal duty to the payee, the payee had no claim against him to be enforced either in law or equity; but was such the fact after the draft had been presented and payment refused ? My mind refuses its k assent to this proposition. The drawee certainly had money in his hands belonging to the payee. The owner had transferred his interest in it to the payee, and directed the drawee to deliver it to the holder, and the drawee had promised the drawer he would do so when ordered. Plow can it be said it was not the drawee’s duty .to hand the money to the holder, or that duty was not to the holder? A written acceptance would only furnish the legal evidence of that *217•duty and the drawee’s willingness to perform it, and give the holder a remedy at law against him. Such I regard as the legal effect of the written acceptance, and nothing more. In equity and good conscience the money belonged to the holder when the draft was presented, and it was the duty which the drawee owed to him to pay it. See 11 Cent. Law J. 161, as bearing upon this duty. See also Hall v. Marston 17 Mass. 575; Lawrence v. Fox 20 N. Y. 268; Beardslee v. Horton 3 Mich. 560; Spencer v. Towles 18 Mich. 9; Berly v. Taylor 5 Hill 577.
• After a review of the authorities, and as careful consideration as I have been able to gi\ e to the subject, I must say I fail to discover how the rule I favor “ would injuriously affect the value of this class of paper for commercial purposes,” and no one would regret more than myself any ruling the tendency of which would be to produce such a result.
Some of the cases make a distinction between a cheek and a draft such as we have been considering. Harris v. Clark 3 N. Y. 120. But I quite agree with the Chief Justice that upon the facts stated upon this record it would be difficult indeed to show why such distinction should be made. The fact that our statutes prevent preferences in assignments has nothing to do with the case, if the payee is to be regarded as the equitable owner of the fund to the extent of the draft, because in that event he would not be a creditor of the drawer so long as there was enough in the fund drawn upon to satisfy the drafts.
I think the equities are clearly with the petitioner, and the order made by the circuit judge was right, and should be affirmed with costs.